ZAGER, Justice
(dissenting).
I respectfully dissent. I do not believe a seven-year mandatory minimum sentence imposed on an individual who was a juvenile at the time the offense was committed is cruel and unusual punishment under either the Federal or our Iowa Constitution. This mandatory minimum sentence is not grossly disproportional, and there is no recognized categorical challenge for a juvenile’s “categorically diminished culpability.” There is no authority for holding such. By holding all mandatory minimum sentences imposed on juveniles constitutes *408cruel and unusual punishment, the majority abandons any semblance of our previous constitutional analysis of cruel and unusual punishment and creates a new category for the sentencing of juveniles to achieve a perceived “best practice” in sentencing. The majority expands article I, section 17 of the Iowa Constitution to a point supported by neither our own caselaw nor by any caselaw of the United States Supreme Court. Neither does such an expansive interpretation find support in the caselaw of any other appellate court in the nation. Contrary to the majority’s reasoning, the United States Supreme Court’s interpretation of the Federal Constitution does not support this expansive interpretation. I would apply the reasoning of Miller v. Alabama, 567 U.S. -, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012), State v. Null, 836 N.W.2d 41 (Iowa 2013), and State v. Pearson, 836 N.W.2d 88 (Iowa 2013), to the facts of this case and hold this mandatory minimum sentence is not cruel or unusual under the Iowa Constitution.
In both Pearson and Null, we reversed the mandatory minimum sentences imposed on those juvenile offenders based on an application of the “principles in Miller as developed by the Supreme Court in its Eighth Amendment jurisprudence.” Pearson, 836 N.W.2d at 96; see Null, 836 N.W.2d at 70 (stating “we are persuaded that Miller’s principles are sound and should be applied in this case”). The majority here dramatically departs from the analysis we applied in both those cases. Instead, the majority applies the two-prong test applied by the Supreme Court in Graham v. Florida to justify its radical departure from our own precedents. See 560 U.S. 48, 61, 130 S.Ct. 2011, 2022, 176 L.Ed.2d 825, 837 (2010) (explaining the approach applied in “cases adopting categorical rules”). One must ask, if the majority felt that all mandatory minimum sentences for juveniles should be considered under this new categorical analysis, why was it not applied in Null and Pearson? Likely because it did not fit then, and it does not fit now.
It must first be recognized that Lyle did not urge this approach in his appeal. Indeed, in his supplemental brief he “ask[ed] this court to vacate his sentence and remand to the district court for resentencing with consideration given to his youth, immaturity, and chance for rehabilitation, as discussed in Miller, Null, and Pearson.” As explained more fully below, Miller, Null, and Pearson rested on a legal concept completely different from Graham. The Graham Court found the issue to be decided on appeal was whether the Eighth Amendment permitted a juvenile offender to be sentenced to life imprisonment without the possibility for parole for a nonho-micide crime. See id. at 52-53, 130 S.Ct. at 2017-18, 176 L.Ed.2d. at 832. The Court’s categorical ban was only on life without the possibility of parole in nonho-micide cases. See id. at 82, 130 S.Ct. at 2034, 176 L.Ed.2d at 850 (“The Constitution prohibits the imposition of a life without parole sentence on a juvenile offender who did not commit homicide.”). Interestingly, the Court in Miller only began its analysis of Graham’s two-prong test after it had already expressly held mandatory life-without-parole sentences for juveniles were unconstitutional. See Miller, 567 U.S. at -, 132 S.Ct. at 2470, 183 L.Ed.2d at 424. While Null alludes to the two-prong test in discussing Graham, see Null, 836 N.W.2d at 62-63, Pearson did not mention the two-prong test utilized in Graham at all. Nevertheless, the majority bypasses our caselaw from less than a year ago, attempts to apply the Graham analysis, and strikes down all mandatory minimum sentences for juveniles.
The majority’s reason for applying Graham is that juveniles are categorically less *409culpable, and so a categorical analysis and categorical rules are appropriate here. On its own, the majority now creates a new constitutional category under our Iowa Constitution, but we need to be clear that there is no judicial authority for creating this new constitutional category. Up to this point, in most cases, the fact of a juvenile’s diminished culpability only required the sentencing court “to take into account how children are different, and how those differences counsel against irrevocably sentencing them to a lifetime in prison.” See Miller, 567 U.S. at-, 132 S.Ct. at 2469, 183 L.Ed.2d at 424. Were a categorical rule appropriate based solely on a juvenile’s diminished culpability, the Supreme Court in Miller would have imposed a categorical rule. Instead, it expressly declined to consider the “argument that the Eighth Amendment requires a categorical bar on life without parole for juveniles, or at least for those 14 and younger.” Id. at-, 132 S.Ct. at 2469, 183 L.Ed.2d at 424. Nevertheless, the majority in this case deems the juvenile’s diminished culpability alone is of sufficient constitutional magnitude to impose a categorical rule against mandatory minimum sentences and holds the sentence cruel and unusual.
Though the majority attempts to justify its divergence in its analysis of cruel and unusual punishment, there is a substantial difference between Graham’s categorical approach and the approach applied in Miller, Null, and Pearson. In fact, the Court in Miller labored to make clear its decision did “not categorically bar a penalty for a class of offenders or type of crime — as, for example, [it] did in Roper [v. Simmons, 543 U.S. 551, 125 S.Ct. 1183, 161 L.Ed.2d 1 (2005)], or Graham.” See id. at-, 132 S.Ct. at 2471, 183 L.Ed.2d at 426. The decision “mandate[d] only that a sen-tencer follow a certain process — considering an offender’s youth and attendant characteristics — before imposing a particular penalty.” Id. The Court further noted its decision retained the distinction between homicide and nonhomicide offenses: “Graham established one rule (a flat ban) for nonhomicide offenses, while we set out a different one (individualized sentencing) for homicide offenses.” Id. at-n. 6, 132 S.Ct. at 2466 n. 6, 183 L.Ed.2d at 420 n. 6. In extending Miller’s rule to the shorter terms of imprisonment in Pearson and Null, we heeded the Supreme Court’s words, retaining the distinction between Graham and Miller. Now, the majority does what we did not do in Pearson and Null and what the Supreme Court did not do in Miller. The majority flatly bans a “penalty for a class of offenders.” See id. at-, 132 S.Ct. at 2471, 183 L.Ed.2d at 426. So much for the spirit of Miller, Pearson, and Null.
Without success, the majority starts its analysis by attempting to apply the first prong of the two-prong test in Graham. In searching for “ ‘objective indicia of society’s standards,’ ” Graham, 560 U.S. at 61, 130 S.Ct. at 2022, 176 L.Ed.2d at 837 (quoting Roper, 543 U.S. at 563, 125 S.Ct. at 1191, 161 L.Ed.2d at 17), the majority first turns to other states’ juvenile sentencing jurisprudence. That search for authority striking down all mandatory minimum sentences imposed on juveniles, as the majority acknowledges, turns up no support for invalidating all juvenile mandatory minimum sentences. In fact, no other state court has held its state constitution, nor has any federal court held the Federal Constitution, forbids imposing mandatory minimum sentences on juveniles. In fact all authority, except in the life-without-parole context, is to the contrary. See, e.g., Hobbs v. Turner, 431 S.W.3d 283, 288-89 (Ark.2014) (upholding a term of imprisonment of fifty-five years for crimes committed at seventeen years of age as not *410prohibited by the Eighth Amendment or Miller and Graham); People v. Perez, 214 Cal.App.4th 49, 154 Cal.Rptr.3d 114, 120-21 (2013) (concluding that imposing a mandatory sentence on a juvenile that allowed for parole eligibility at age forty-seven was not severe enough to implicate Miller or Graham); James v. United States, 59 A.3d 1233, 1238 (D.C.2013) (upholding a thirty-year mandatory minimum sentence imposed on a juvenile homicide offender); People v. Pacheco, 372 Ill.Dec. 406, 991 N.E.2d 896, 906-07 (Ill.App.Ct.2013) (upholding under the Federal and Illinois Constitutions, a twenty-year mandatory minimum sentence imposed on a juvenile); Diatchenko v. Dist. Att’y, 466 Mass. 655, 1 N.E.3d 270, 285, 286 (2013) (striking down life-without-parole sentence imposed on juvenile homicide offender but upholding fifteen-year mandatory minimum); State v. Vang, 847 N.W.2d 248, 261-63 (Minn.2014) (holding mandatory life sentence with possibility of parole after thirty years for first-degree felony murder committed when defendant was fourteen years old did not violate either the Eighth Amendment or the Minnesota Constitution’s prohibition against cruel and unusual punishment); People v. Aponte, 42 Misc.3d 868, 981 N.Y.S.2d 902, 905-06 (Sup.Ct.2013) (concluding a life sentence with mandatory minimum of twenty-five years for conviction of second-degree murder committed by a seventeen year old was not cruel and unusual under Miller or Graham, or under any Eighth Amendment theory); see also United States v. Reingold, 731 F.3d 204, 214 (2d Cir.2013) (“Nothing in Graham or Miller suggests that a five-year prison term is the sort of inherently harsh sentence that — like the death penalty or its deferred equivalent, life imprisonment without parole — requires categorical rules to ensure constitutional proportionality-”). To be clear, the majority cannot cite to any case of any court that used the Graham-Miller line of jurisprudence to strike down as cruel and unusual punishment any sentence imposed on anyone under the age of eighteen when the individual still had a substantial life expectancy left at the time of eligibility for parole.
Finding no support in a national survey on mandatory minimum sentences for juveniles, apart from legislation limiting the use of mandatory sentences to certain circumstances, the majority elects to give little weight to the strong national consensus approving juvenile mandatory minimum sentences. But see State v. Bousman, 278 N.W.2d 15, 18 (Iowa 1979) (concluding in a challenge to a sentence’s claimed disproportionality that “[djeference” is “appropriate” to the “collective judgment” of “a substantial number of states” that “have determined that the punishment rendered here is not grossly out of proportion to the severity of the crime”). Instead, the majority turns to this state’s body of unrelated statutory law concerning juveniles. The majority notes that the legislature recently passed a statute granting sentencing judges the discretion to impose shorter terms of imprisonment for juveniles. See 2013 Iowa Acts ch. 42, § 14 (codified at Iowa Code Ann. § 901.5(14) (West, Westlaw current through 2014 Reg. Sess.)). According to the majority, we owe deference to this legislative judgment because it is a reliable indicator of current community standards. See State v. Bruegger, 773 N.W.2d 862, 873 (Iowa 2009) (“Legislative judgments are generally regarded as the most reliable objective indicators of community standards for purposes of determining whether a punishment is cruel and unusual.”). But, we should not forget, “a reviewing court is not authorized to generally blue pencil criminal sentences to advance judicial perceptions of fairness.” Id.
*411It is true we owe deference to the legislature’s judgments concerning the sentences imposed for commission of various crimes. See State v. Oliver, 812 N.W.2d 686, 650 (Iowa 2012) (“[W]e owe substantial deference to the penalties the legislature has established for various crimes.”); see also Graham, 560 U.S. at 71, 130 S.Ct. at 2028, 176 L.Ed.2d at 843 (“Criminal punishment can have different goals, and choosing among them is within a legislature’s discretion.”); Solem v. Helm, 463 U.S. 277, 290, 103 S.Ct. 3001, 3009, 77 L.Ed.2d 637, 649 (1983) (“Reviewing courts, of course, should grant substantial deference to the broad authority that legislatures necessarily possess in determining the types and limits of punishments for crimes_”). But, if this court is to give deference to legislative judgments concerning punishment enacted after an offender is sentenced, then surely this court must also give deference to legislative judgments that were in effect when the offender was sentenced. The statute in effect at that time of sentencing is at least as good an objective indicium of society’s standards as a statute enacted two years later.14
The statute in effect when Lyle was sentenced mandated he serve seventy percent of his ten-year sentence. See Iowa Code § 902.12(5) (2011). Assuming both the new sentencing statute and the older sentencing statute should be considered as indicators of society’s standards, they are entitled to equal amounts of deference. Nonetheless, the majority analysis discounts one legislative judgment, because they apparently don’t agree with it, by elevating the other with which they do agree. This is not the role of an appellate court.
Having decided substantial deference is owed to a statute not in effect when Lyle was sentenced, the majority identifies other statutes that likewise grant courts discretion when dealing with juveniles. In addition to citing various civil statutes concerning juveniles, the majority cites numerous provisions from the juvenile justice chapter of the Iowa Code that grant courts discretion to consider the best interests of the child when making decisions. See,, e.g., Iowa Code § 232.10(2)(a) (allowing transfer of delinquency proceedings when transfer would serve, among other interests, “the best interests of the child”); id. § 232.62(2)(a) (permitting a court to *412transfer child-in-need-of-assistance proceeding when transfer would serve “the best interests of the child”). According to the majority, these statutes reflect the legislature’s recognition that juveniles and adults are different. Giving effect to these differences requires that courts have discretion when dealing with juveniles.
I think the majority makes too much of the legislature’s grant of discretion to juvenile courts in these other, noncriminal contexts. The legislature’s grant of discretion in some contexts may well reflect our society’s judgment that juveniles are different for purposes of these contexts. It does not follow, however, that juveniles must be treated differently in all contexts. Surely the legislature’s discretion to select among different penal sanctions contemplates the authority to narrow or expand judicial discretion across varying juvenile contexts. The prerogative for making such policy decisions typically belongs to “our legislature, as representatives of the people.” See Bruegger, 778 N.W.2d at 887 (Cady, J., dissenting). The legislature, having made a policy distinction it is entitled to make, limits this court’s authority to alter it. “Courts do not intervene to alter [sentencing] policies except when the resulting legislative scheme runs contrary to constitutional mandates.” Id. Nothing in the majority’s survey of the objective indicia of our society’s standards suggests our society believes violent juvenile offenders are constitutionally different for purposes of sentencing, except for life without parole and its functional equivalent. Thus, this court should not interfere with the legislature’s selected sentencing scheme.
Of course this newly conferred sentencing discretion for juveniles, as provided for by the new statute, holds the prospect of being illusory. That is, the majority purports to favor a sentencing scheme in which district courts are able to craft appropriate sentences according to the unique circumstances of each juvenile. In reality, the majority’s approach bestows upon our appellate courts the freedom to impose their members’ judgments about the appropriateness of a sentence. After all, sentences are subject to review for abuse of discretion. See State v. Loyd, 580 N.W.2d 708, 711 (Iowa 1995). I have serious concerns that in future juvenile sentencing cases appellate courts are likely to remember “our task on appeal is not to second guess the decision made by the district court, but to determine if it was unreasonable or based on untenable grounds.” See State v. Formaro, 638 N.W.2d 720, 725 (Iowa 2002) (explaining the role of appellate courts in reviewing a district court’s sentencing decision).
But, it is in the application of the second prong of the Graham test that the majority most clearly departs from our previous cruel and unusual analysis and our precedent. Though in Pearson and Null we no doubt had the authority to independently interpret our own constitution, nothing we said in those two cases indicated that independence was the foundation of our analysis. Rather, we relied on and expanded on Miller’s principles in invalidating the two juvenile sentences. See Pearson, 836 N.W.2d at 96 (“Though Miller involved sentences of life without parole for juvenile homicide offenders, its reasoning applies equally to Pearson’s sentence of thirty-five years without the possibility of parole for these offenses.”); Null, 836 N.W.2d at 72 (concluding that “Miller’s principles are fully applicable to a lengthy term-of-years sentence”). I believe we should adhere to our precedents developed just one year ago in Pearson and Null. As will be explained below, if the majority was true to the principles espoused in Pearson, Null and Miller, it must hold Lyle’s sentence does not violate the cruel and unusual *413punishment clause of the Iowa Constitution.
In rejecting the mandatory sentences in Pearson and Null, we applied the principles espoused by the United States Supreme Court in Miller. Pearson, 836 N.W.2d at 96 (requiring Miller’s individualized hearing); Null, 836 N.W.2d at 72 (“We conclude that Miller’s principles are fully applicable to a lengthy term-of-years sentence as was imposed in this case_”). The Court’s holding in Miller depended on a convergence of three factors: the offender’s age, the harsh sentence, and the mandatory sentencing scheme. See Miller, 567 U.S. at-, 132 S.Ct. at 2460, 183 L.Ed.2d at 414 (describing the facts of the case). This convergence created the risk of a disproportionate sentence. See id. at-, 132 S.Ct. at 2469, 183 L.Ed.2d at 424 (holding unconstitutional sentencing schemes that impose mandatory life-without-parole sentences on juvenile homicide offenders). To mitigate the risk that disproportionate sentences will be imposed on juveniles convicted of homicide, the Court declared sentencing courts must hold an individualized hearing before imposing a harsh, mandatory life-without-parole sentence on a juvenile, a procedure similar to one that courts must perform before imposing the death penalty. See id. at-, 132 S.Ct. at 2468, 183 L.Ed.2d at 422 (explaining that the death penalty may not be imposed without an individualized hearing and concluding “a similar rule should apply when a juvenile confronts a sentence of life (and death) in prison”). Reaching this outcome, however, required the Court in Miller to connect the three converging factors to death-penalty sentencing.
The Court began by explaining the differences between children and adults as established in its precedents. Id. at-, 132 S.Ct. at 2464, 183 L.Ed.2d at 418. First, juveniles are immature and their sense of responsibility .is underdeveloped, which leads to “recklessness, impulsivity, and heedless risk-taking.” Id. Juveniles are also more vulnerable than adults to negative influences and pressures, less able to control their environment, and unable to escape “horrific, crime-producing settings.” Id. A juvenile’s “character is not as well formed,” his traits “less fixed,” and “his actions less likely be evidence of irretrievabl[e] deprav[ity].” Id at -, 132 S.Ct. at 2464, 183 L.Ed.2d at 418 (internal quotation marks omitted).
Psychological research confirmed differences in the brains of adults and children. See id. at -, 132 S.Ct. at 2464, 183 L.Ed.2d at 419. Those differences contribute to juveniles’ “transient rashness, proclivity for risk, and inability to assess consequences.” See id. at-, 132 S.Ct. at 2465, 183 L.Ed.2d at 419. These developmental deficiencies, the Court reasoned, diminished the juvenile’s culpability and “enhanced the prospect that, as the years go by and neurological development occurs, his deficiencies will be reformed.” Id. (internal quotation marks omitted).
Juveniles’ attributes undermine the four “penological justifications for imposing the harshest sentences on juvenile offenders, even when they commit terrible crimes.” Id. First, juveniles are less blameworthy than adults, so the case for retribution is weak. Id. Second, deterrence does not justify the harshest sentences; juveniles are immature, reckless, and impetuous, and so “less likely to consider potential punishment.” Id. at -, 132 S.Ct. at 2465,183 L.Ed.2d at 419. Third, to justify incapacitating a juvenile for life, it would need to be found that the juvenile was incorrigible. Id. Incorrigibility, however, is not consistent with youth. Id. Finally, rehabilitation does not justify a life sentence. Id. In fact, such a long sentence “is *414at odds with a child’s capacity for change.” Id. at-, 132 S.Ct. at 2465, 183 L.Ed.2d at 420. The Court found imposing a sentence on a juvenile that “alters the remainder of his life” advances none of these penological justifications. See id. at-, 132 S.Ct. at 2465, 2466,183 L.Ed.2d at 420, 421. No. one can reasonably argue that a seven-year mandatory minimum sentence imposed on Lyle will “alter the remainder of his life” or that it serves no penological purpose.
While relying heavily on the other two factors, the Court’s holding in Miller primarily focused on the mandatory nature of the juvenile’s life without parole sentence. Mandatory life without parole sentencing schemes prevent judges and juries from considering the juvenile’s diminished culpability, the juvenile’s capacity for change, and the justifications for a particular sentence. See id. at-, 132 S.Ct. at 2466, 183 L.Ed.2d at 420 (explaining mandatory life without parole sentencing schemes prevent sentencers “from taking account of these central considerations”). Indeed, by subjecting teens and children to the same sentences as adults, mandatory life without parole sentencing laws “prohibit a sentencing authority from assessing whether the law’s harshest term of imprisonment proportionately punishes a juvenile offender.” Id. at-, 132 S.Ct. at 2466, 183 L.Ed.2d at 420-21. Mandatory life without parole sentencing risks disproportionate sentencing. But, again, we are not talking about our law’s harshest term of imprisonment, nor does the majority opinion now base its decision on a disproportionality analysis.
Nevertheless, the Eighth Amendment allows seemingly disproportionate mandatory life-without-parole sentences for adults. See, e.g., Harmelin v. Michigan, 501 U.S. 957, 961, 996, 111 S.Ct. 2680, 2683, 2702, 115 L.Ed.2d 836, 843, 865 (1991) (upholding an adult’s sentence of life in prison without parole for possessing more than 650 grams of cocaine). The Court reasoned that for a juvenile, however, a life-without-parole sentence is like a death sentence. See Miller, 567 U.S. at -, 132 S.Ct. at 2466, 183 L.Ed.2d at 421. Like the offender condemned to death, the juvenile imprisoned for life irrevocably forfeits the balance of his life. See id. Moreover, the juvenile imprisoned for life is often confined for a larger proportion of his life than his adult counterpart. Id. “The penalty when imposed on a teenager, as compared with an older person, is therefore ‘the same ... in name only.’ ” Id. (quoting Graham, 560 U.S. at 70,130 S.Ct. at 2028, 176 L.Ed.2d at 843). In short, there is a “correspondence” between adult death sentences and juvenile life sentences. Id. at-, 132 S.Ct. at 2467, 183 L.Ed.2d at 421. This is the lesson in Miller, Null, and Pearson.
Mandatory death sentences for adults are prohibited. See Woodson v. North Carolina, 428 U.S. 280, 305, 96 S.Ct. 2978, 2991, 49 L.Ed.2d 944, 961-62 (1976) (concluding “that the death sentences imposed ... under North Carolina’s mandatory death sentence statute violated the Eighth and Fourteenth Amendments”). The risk in mandatory imposition of the death penalty is, of course, that the penalty is disproportionate. See Miller, 567 U.S. at -, 132 S.Ct. at 2467, 183 L.Ed.2d at 421 (explaining that in Woodson the Court found the mandatory-death-penalty scheme flawed because it did not permit considering mitigating factors). Thus, in light of Graham and the Court’s death-penalty jurisprudence, the Court in Miller drew another connection between death sentences and juvenile life sentences. See id. at-, 132 S.Ct. at 2467, 183 L.Ed.2d at 422 (explaining the death-penalty cases “show the flaws of imposing mandatory life-without-parole sentences on juvenile homicide offenders”). Mandatorily impos*415ing either sentence poses the same risk: disproportionate sentences.
To mitigate this risk in death-penalty cases, sentencing courts must give the defendant an individualized hearing. See id. at-, 132 S.Ct. at 2467, 183 L.Ed.2d at 421. In Woodson and its offspring, the Court underscored the importance of considering individual factors before imposing death. See id. at-, 132 S.Ct. at 2467, 183 L.Ed.2d at 421-22 (explaining the Court’s evolving death-penalty jurisprudence). Considering mitigating factors ensures “the death-penalty is reserved only for the most culpable defendants committing the most serious offenses.” Id. at -, 132 S.Ct. at 2467, 183 L.Ed.2d at 421. On the other hand, failing to consider mitigating circumstances, especially the “signature qualities” of youth, risks sentencing to death an offender who is not deserving of this irrevocable penalty. See id. at-, 132 S.Ct. at 2467, 183 L.Ed.2d at 422 (internal quotation marks omitted). Similarly, the Court found imposing a mandatory sentence of life without parole on a juvenile “misses too much.” Id. at -, 132 S.Ct. at 2468, 183 L.Ed.2d at 422. And likewise, to mitigate the risk of disproportionality in these cases, the Court held a sentencer must “take into account how children are different, and how those differences counsel against irrevocably sentencing them to a lifetime in prison.” Id. at-, 132 S.Ct. at 2469, 183 L.Ed.2d at 424. Stopping short of barring life sentences without parole for all juvenile offenders, the Court nonetheless opined that “appropriate occasions” for imposing the harshest penalties on juveniles after an individualized hearing “will be uncommon.” Id.
In rejecting the mandatory minimum sentences imposed in Pearson and Null, this court relied on the convergence of the same three factors and the need to mitigate the risk of disproportionality. See Pearson, 836 N.W.2d at 96 (finding Miller’s “reasoning applies equally to” a “sentence of thirty-five years without the possibility of parole”);. Null, 836 N.W.2d at 72 (concluding “Miller’s principles are fully applicable to a lengthy term-of-years sentence”). First, as in Miller, Graham, and Roper, the offenders in Pearson and Null were juveniles. See Pearson, 836 N.W.2d at 94 (rioting Pearson was seventeen at the time she committed her crimes); Null, 836 N.W.2d at 45 (noting Null was sixteen at the time he committed his crimes). Next, like the juvenile in Miller, both juveniles in Pearson and Null were subject to mandatory minimum sentences. Pearson, 836 N.W.2d at 95 (describing Pearson’s challenge to the seventy percent mandatory minimum sentence); Null, 836 N.W.2d at 45-46 (noting Null’s crimes subjected him to seventy percent mandatory mínimums). Finally, though neither Pearson nor Null was sentenced to life without parole, we found both sentences “effectively deprived” both teens of “the possibility of leading a more normal adult life.” Pearson, 836 N.W.2d at 96-97 (invalidating Pearson’s minimum sentence of thirty-five years without parole); Null, 836 N.W.2d at 71 (concluding Null’s 52.5-year minimum sentence triggered an individualized hearing). Approving these harsh, lengthy sentences, we reasoned, would have ignored juveniles’ diminished culpability, their potential for rehabilitation, and the difficulty courts have in identifying irredeemable juveniles. See Pearson, 836 N.W.2d at 95-96. These are the principles of our proportionality analysis.
This court, like the United States Supreme Court, signaled fear of the disjunction between lengthy sentences for juveniles and penological justifications for imprisonment. See Null, 836 N.W.2d at 65 (explaining the Supreme Court’s dis*416cussion of penological goals of imprisonment); see also Miller, 567 U.S. at-, 132 S.Ct. at 2465, 183 L.Ed.2d at 419-20 (discussing Roper, Graham, and the weakness of penological justifications for imposing lengthy sentences on juveniles). The lesser culpability of Pearson sapped the strength of the retribution rationale, and the qualities of youth that diminish teens’ culpability also meant the teen was more likely to disregard the consequences of criminal misconduct, as the Court found in Miller. See Pearson, 836 N.W.2d at 95-96 (noting juveniles’ lesser culpability in relation to adults); see also Miller, 567 U.S. at -, 132 S.Ct. at 2465, 183 L.Ed.2d at 419. Moreover, we held that to lock away Null until old age and Pearson until its cusp, would have required a finding that they were incapable of change, which is not consistent with youth. See Pearson, 836 N.W.2d at 96 (noting the inconsistency between incorrigibility and youth); Null, 836 N.W.2d at 75, see also Miller, 567 U.S. at -, 132 S.Ct. at 2465, 183 L.Ed.2d at 419.
Finally, even though neither Null nor Pearson was sentenced to life without parole, we held that in neither case did rehabilitation justify the lengthy sentence. In Null, we rejected the idea that a “juvenile’s potential future release in his or her late sixties after a half century of incarceration” would “provide a ‘meaningful opportunity* to demonstrate the ‘maturity and rehabilitation’ required to obtain release and reenter society.” 836 N.W.2d at 71 (quoting Graham, 560 U.S. at 75, 130 S.Ct. at 2030, 176 L.Ed.2d at 845-46). Nor could Pearson demonstrate she had been rehabilitated before reentering society in her sixth decade of life having spent almost four decades behind bars. See Pearson, 836 N.W.2d at 96 (rejecting Pearson’s thirty-five-year minimum sentence and noting juveniles’ potential for rehabilitation). We reasoned we could reasonably expect both teens to have been rehabilitated long before they had served their minimum sentences.
Like Null and Pearson, Andre Lyle was a juvenile at the time he committed his crime, but he was subject to the same mandatory minimum sentence as an adult. In this case, however, the sentence is not harsh, it is not cruel, and it is not unusual. Lyle was sentenced to a maximum prison term of ten years, and he is required to serve seventy percent of that term, or seven years, before being eligible for parole. That minimum is only twenty percent of Pearson’s minimum and about thirteen percent of Null’s. There is clearly no reasonable correlation between adult death sentences, juvenile life sentences without the possibility of parole, or even the sentences imposed in Null and Pearson, and this seven-year mandatory minimum sentence. See Miller, 567 U.S. at-, 132 S.Ct. at 2467, 183 L.Ed.2d at 421. As a chronological fact, Lyle’s sentence is significantly shorter than all the sentences with which this court or the United States Supreme Court has previously dealt.
Lyle will also reenter society much earlier than either Null or Pearson. Lyle’s maximum prison term is far shorter than Pearson’s thirty-five-year minimum term. If Lyle served the maximum of ten years, he would be released in his late twenties, about twenty-five years younger than Pearson would have been if she been released when she first became parole eligible. If released when he first becomes parole eligible, Lyle will be in his mid-twenties, which would leave him ample time for hitting major life milestones. Lyle’s minimum sentence, unlike the sentences of Null or Pearson, does offer him the chance at “a more normal adult life.” Pearson, 836 N.W.2d at 96.
*417Lyle’s sentence, unlike that of Pearson or Null, is also justified under penological theories. As in the case of any juvenile, deterrence and retribution offer little support for Lyle’s sentence because of his immaturity and diminished culpability. See Miller, 567 U.S. at-, 132 S.Ct. at 2465, 188 L.Ed.2d at 419. Despite Lyle’s youth, however, one cannot dispute that he poses a risk to public safety. Incapacitating him, therefore, protects the public. See Graham, 560 U.S. at 72, 130 S.Ct. at 2029, 176 L.Ed.2d at 844 (explaining incapacitation is an important goal because of the risk recidivism poses to public safety). As with Null or Pearson, Lyle “deserve[s] to be separated from society for some time in order to prevent” him from committing more violent crimes. Id, But unlike Miller’s life-without-parole sentence, or the lengthy mandatory minimum sentences in Null and Pearson, mandating Lyle spend seven years in prison does not require the grave judgment “that he would be a risk to society for the rest of his life.” Id. Incapacitation is thus an appropriate justification for Lyle’s sentence.
So too with rehabilitation; it is the “pe-nological goal that forms the basis of parole systems.” Id. at 73,130 S.Ct. at 2029, 176 L.Ed.2d at 845. Lyle’s sentence does not deny him the right to reenter society, as was the case in Graham and Miller, and it does not leave him so few years upon his exit from prison that he cannot demonstrate he has been rehabilitated, as in Pearson and Null. Imprisoning Lyle until his middle or late twenties does not forswear the “rehabilitative ideal.” Id. at 74, 130 S.Ct. at 2030, 176 L.Ed.2d at 845. Lyle’s comparatively short sentence does not, unlike the life without parole sentence meted out to the juvenile in Graham, deny Lyle “the right to reenter the community.” Id. And it does not reflect “an irrevocable judgment about [Lyle’s] value and place in society.” See id. Rehabilitation therefore also justifies Lyle’s sentence.
Though Lyle was a juvenile when he committed his crime and is mandated to serve seventy percent of his sentence, any similarity between his sentence and the sentences imposed in Null or Pearson ends there. Here, Lyle does not face the prospect of geriatric release after decades of incarceration. In fact, Lyle faces at most a single decade behind bars. Lyle will be provided a “meaningful opportunity to obtain release based on demonstrated maturity and rehabilitation” and reenter society as required by Graham, 560 U.S. at 75, 130 S.Ct. at 2030, 176 L.Ed.2d at 845-46, Pearson, 836 N.W.2d at 96, and Null, 836 N.W.2d at 71. The three factors that converged in Miller, Null, and Pearson do not converge in this case. Therefore, there is no unacceptable risk of disproportionality. I would apply the rationale of Miller, Null, and Pearson and hold the sentence imposed on Lyle is not cruel and unusual under our Iowa Constitution, and thus no individualized sentencing hearing is required.
I also strenuously disagree with the majority’s conclusion, in the exercise of its independent judgment, that sentencing juveniles according to a statutorily required mandatory minimum, regardless of the length of the sentence, does not adequately serve legitimate penological objectives in light of the child’s categorically diminished culpability. As stated previously, a short-term period of incarceration clearly serves penological goals of rehabilitation and incapacitation, both goals considered important in Graham and all of the later cases. See Miller, 567 U.S. at-, 132 S.Ct. at 2465, 183 L.Ed.2d at 419-20 (discussing incapacitation and rehabilitation in relation to juveniles); Graham, 560 U.S. at 72-74, 130 S.Ct. at 2029-30, 176 L.Ed.2d at 844-45 (discussing penological goals of incapaci*418tation and rehabilitation); Pearson, 886 N.W.2d at 96 (explaining juveniles are less culpable than adults); Null, 836 N.W.2d at 63 (reviewing Graham’s discussion of pe-nological goals in relation to juveniles). There is simply no authority for this blanket proposition. Equally important is that this conclusion appears to squarely contravene the role of the legislature in devising an appropriate sentencing scheme.
But, perhaps most troubling to me is the majority’s recognition that every case so far employing this principle of a child’s categorically diminished culpability involved harsh, lengthy sentences — even death. In fact, there is no authority cited by the majority, nor did my research disclose any authority, that would extend the principle employed by the majority to all mandatory minimum sentences for juveniles. Undeterred, the majority then emphasizes that nothing the Supreme Court has said is “crime-specific.” The majority then extrapolates from this language, “suggesting the natural concomitant that what is said is not punishment-specific either.” The majority then cites to our Pearson and Null opinions from last term to support this proposition. But, neither of these cases was decided on this categorical basis. The language in Null is that juveniles are “categorically less culpable than adult offenders apply as fully in this case as in any other.” 836 N.W.2d at 71 (emphasis added). This general comment is accurate as to the fifty-two and one-half year mandatory minimum sentence for Null in relation to a life-without-parole sentence utilizing the principles in Miller. Miller is the basis on which the case was decided. The same logic applies to the quote from the special concurrence in Pearson, which recognized the gravity of the offense does not affect the applicability of the juvenile’s rights under article I, section 17 of the Iowa Constitution. See Pearson, 836 N.W.2d at 99 (Cady, J., concurring specially) (stating “the juvenile offender’s decreased culpability plays a role in the commission of both grievous and petty crimes”). This general statement is also accurate in the context of the case in which the length of the sentence itself is being scrutinized as being cruel and unusual. In Pearson and Null, it was the length of the mandatory minimum sentences, which we held were the equivalent of life without parole, that failed our constitutional analysis. These general comments, taken out of the context in which the cases were decided, are hardly an endorsement for the proposition that all mandatory juvenile sentences are constitutionally invalid because juveniles are “categorically less culpable.” The majority now holds that, in order to meet our constitutional prohibition against cruel and unusual punishment, every juvenile facing a mandatory minimum sentence of any length must have an individualized sentencing hearing utilizing the Miller factors. This is wrong and has no constitutional support in federal jurisprudence or our own jurisprudence.
Finally, several observations need to be made in this area of juvenile sentencing. First, no court in the land has followed our opinions in Pearson and Null, which dramatically extended the circumstances under which a Miller-type sentencing hearing was constitutionally required. In my opinion, such an extension was far beyond that contemplated by the United States Supreme Court, and clearly, no other federal court or state supreme court has felt it constitutionally required to extend it either. Second, no federal court, no state supreme court, nor any court for that matter has used a categorical analysis employed by the majority in this case to strike down all mandatory minimum sentences for a juvenile. In reaching this conclusion, the majority contorts our constitutional jurisprudence under the guise of independently analyzing our Iowa Constitution.
*419Third, the majority justifies its decision in this case by declaring that its decision is based on its desire to return to the district courts its rightful discretion in sentencing juveniles. What the majority fails to comprehend is that these constitutionally unnecessary resentencings come paired with significant practical difficulties for the district courts. According to statistics obtained from the Iowa Justice Data Warehouse, as of May 31, 2013, I would estimate that more than 100 juveniles were serving mandatory sentences under the previous sentencing scheme. See Iowa Dep’t of Human Rights, Div. of Criminal & Juvenile Justice Planning, Current Inmates Under 18 at Time of Offense (May 31, 2013), available at http:// www.humanrights.iowa.gov/cjjp/images/ pdf/Prison-Population-Juvenile-05312013, pdf; see also Iowa Code § 902.12(l)-(6) (providing mandatory minimum terms of imprisonment for specific enumerated felonies). Under the previous scheme, the legislature, by mandating minimum sentence lengths for certain crimes, had provided for an efficient, constitutional sentencing proceeding. See Iowa Code § 902.12. Based on the majority’s opinion, all of those juveniles must be resentenced and have an individualized sentencing hearing. It will take hundreds, if not thousands, of hours to perform this task. And, of course, there will be expert witnesses: social workers, psychologists, psychiatrists, substance-abuse counselors, and any number of related social scientists. And, other witnesses: mothers, fathers, sisters, and brothers. Finally, and most importantly, victims will again have to testify and relive the trauma they experienced at the hands of the juvenile offender. I agree that time and expense should be irrelevant if constitutional rights are affected. However, these should be primary considerations when deciding to impose on the courts and the corrections systems a new sentencing practice that has no basis in this state’s constitution. I also question whether the ultimate decisions by our district courts will be qualitatively better given this unnecessary time, money, and effort.
After the parade of witnesses ends, the district court must then produce for each juvenile offender a detailed, reasoned sentencing decision. District courts must consider the “juvenile’s lack of maturity, underdeveloped sense of responsibility, vulnerability to peer pressure, and the less fixed nature of the juvenile’s character,” keeping in mind that these are “mitigating, not aggravating factors” in the decision to impose a sentence. Null, 836 N.W.2d at 74-75. It does not end there. District courts must recognize juveniles’ capacity for change and “that most juveniles who engage in criminal activity are not destined to become lifelong criminals.” Id. at 75. If tempted to impose a harsh sentence on even a particularly deserving offender, “the district court should recognize that a lengthy prison sentence ... is appropriate, if at all, only in rare or uncommon cases.” Id. To impose that harsh sentence, “the district court should make findings discussing why the” harsh sentence should be imposed. Id. at 74. And these are just the factors enumerated by this court in Null.
For the district court that is particularly fearful of having a sentencing decision overturned, there are yet more factors that might be considered. See, e.g., Bear Cloud v. State, 294 P.3d 36, 47 (Wyo.2013) (listing factors for sentencing courts to consider, including the juvenile’s background and emotional development). For instance, the California Supreme Court has advised that sentencing courts must consider evidence of the juvenile’s home environment, evidence of the circumstances of the offense, and evidence of the possibility the prosecutor could have *420charged the juvenile with some lesser offense. People v. Gutierrez, 58 Cal.4th 1354, 171 Cal.Rptr.3d 421, 324 P.3d 245, 268 (2014). In sum, “the trial court must consider all relevant evidence” of the distinctive youthful attributes of the juvenile offender. See id., 171 Cal.Rptr.3d 421, 324 P.3d at 269. The possibilities are nearly endless. But, even if the district court were to consider additional factors, there can be no assurance the district court weighed any particular factor the same way the appellate court would. And, so more time and money will be spent trying to determine the appropriate sentence for a juvenile offender. According to the majority, this is what our constitution requires of any juvenile offender.
I understand that the majority believes that an individualized sentencing hearing is the “best practice” for the sentencing of juveniles: “[Ajpplying the teachings of Miller irrespective of the crime or sentence is simply the right thing to do, whether or not required by our Constitution.” Pearson, 836 N.W.2d at 99 (Cady, J., concurring specially). I do not necessarily disagree. But, we are not following the teachings of Miller, Null, or Pearson; instead, the majority is deciding this case on a categorical basis and elevating this new “category” to a constitutional right without any cogent, legitimate jurisprudence to support it. I would hold that the mandatory minimum sentence imposed under Iowa Code section 902.12(5), under these facts, does not constitute cruel and unusual punishment and accordingly does not violate article I, section 17 of the Iowa Constitution. I would affirm the sentence imposed by the district court.
WATERMAN and MANSFIELD, JJ„ join this dissent.

. The majority seems to take the enactment of the new statute as an implicit concession by the legislature that the previous sentencing scheme was unconstitutional. I disagree. In Bousman, an offender, Bousman, received a one-year sentence for resisting execution of process. 278 N.W.2d at 15-16. Two days before Bousman’s trial began, the new criminal code became effective. See id. at 16. The new criminal code provided a maximum punishment of thirty days in jail for the offense of which Bousman was convicted. See id. Based on this disparity, Bousman argued the one-year sentence he received was cruel and unusual. See id. at 17.
We rejected Bousman’s argument, finding that the change in the length of the sentence did not reflect a legislative judgment about the harshness of the previous sentencing scheme. See id. at 17-18. Though "the subsequent action of the Iowa Legislature in decreasing the penalty” was "relevant," we found “its weight [was] considerably decreased by the fact that that same legislature provided” district courts the authority "to select the prior, more severe, punishment.” Id. at 17. Like the Code section at issue in Bousman, the newly enacted juvenile sentencing statute does not .preclude the sentencing judge from selecting a similarly severe punishment. See 2013 Iowa Acts ch. 42, § 14 (providing "the court may suspend the sentence, in whole or in part, including any mandatory minimum sentence” (emphasis added)). Thus, as we' did in Bousman, we can safely conclude here the new sentencing statute "demonstrates that the legislature did not necessarily reject prior penalties as excessively harsh.” Bousman, 278 N.W.2d at 17.